Citation Nr: 1450991	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  10-47 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  


INTRODUCTION

The Veteran served on active duty from March 1974 to March 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In the May 2009 rating decision on appeal, in addition to denying the Veteran's claim for service connection for residuals of a low back injury, the RO also denied his claims for service connection for residuals of a scalp laceration and an eye infection condition.  Following receipt of the Veteran's notice of disagreement pertaining to each of aforementioned the claimed disabilities in May 2009, the RO issued a statement of the case (SOC) in October 2010.  In his November 2010 substantive appeal (VA Form 9), the Veteran limited his appeal solely to a claim for service connection for residuals of a low back injury.  Thus, the issues of entitlement to service connection for residuals of a scalp laceration and an eye infection condition are not currently before the Board for appellate consideration and therefore will not be addressed herein.

In December 2012, the Veteran testified at a Videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case. 


FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's lumbar spine disability was caused or aggravated by events or injury during active.


CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, the criteria for establishing service connection for a low back disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a low back disability, which has been diagnosed as thoracolumbar degenerative disc disease.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

The Veteran contends that his current low back disability is caused by or related to a low back injury sustained during military service and wear and tear from strenuous physical activity while performing duties as a mortar man and squad leader which required frequent and prolonged heavy lifting and carrying activities.  During the December 2012 hearing, the Veteran also asserted that he has experienced low back problems continuously since he was physically assaulted by three Marines who held him down and kicked and punched him in his left side making him unable to walk the following morning.  Though a layperson, the Veteran is competent to report such observable symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). Moreover, the Board finds him credible as his service treatment records indicate that he sought medical treatment in October 1974 for a sore back since two days prior related to blunt trauma to his left low back.  It was noted that he experienced similar trouble with his back about four months prior.  In April 1975, the Veteran again sought treatment for a sore left low back.  Diagnostic assessment was low back strain, left side.  

Following VA examination in Mach 2012, a VA examiner opined that the Veteran's thoracolumbar degenerative disc disease was less likely than not incurred in or caused by the Veteran's military service.  The examiner reasoned the Veteran has no documentation of treatment for 33 years between his last documented episode of back pain during service in April 1975 and his current back pain.  

Most recently, a June 2012 statement from the Veteran's treating private primary care physician indicates that he had known the Veteran for several years and his main ailment appeared to be chronic low back pain.  He stated that historically, the Veteran has suffered from back pain for several years which appeared to be increasing in intensity.  He noted that the Veteran had a very active military life while serving as a Marine in Vietnam.  He stated that the Veteran was a squad leader and subjected to several different duties which compromised his back and his musculoskeletal system.  He opined that because of the Veteran's military duty in Vietnam, his back became compromised to the point that he now suffers chronic low back pain.  He noted the Veteran's in-service treatment for low back pain, current radiological findings of degenerative changes, especially at L5-S1 region, and he opined that the Veteran's low back pain stems from his active military service in the 1970s.  

In light of the foregoing, the Board finds that the evidence is in relative equipoise as to whether the Veteran's current low back disability was incurred in or related to injury sustained during active service.  


ORDER

Entitlement to service connection for a low back disability is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


